UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE For the month ofJanuary 2009 Commission File Number 001-33153 ENDEAVOUR SILVER CORP. (Translation of registrant's name into English) Suite 301 - 700 West Pender Street Vancouver, British Columbia, Canada, V6C 1G8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXHIBIT INDEX Exhibit Description 99.1 Press Release dated January 22, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Endeavour Silver Corp. (Registrant) Date:January 22, 2009 By: /s/Bradford Cooke Name: Bradford Cooke Title: Chairman & CEO
